Mabky, J.:
The plaintiffs in error were jointly indicted in May,. A. D. 1893, for the murder of J. Fletcher Tillman, and after arraignment and trial William H. Everett was convicted of murder in the first degree and recommended to the mercy of the court, and Madison. Everett was convicted of murder in the third degree.
William H. is indicted as principal in the first degree, and Madison as being feloniously present aiding, inciting, abetting and assisting the commission of the murder.
One of the assignments of error here is that “the-court erred in admitting, over the objections of the-defendants’ counsel, any testimony against Madison Everett under the indictment, he being charged as-principal by being feloniously present aiding, abetting, inciting and assisting, it not being charged or alleged how he aided, abetted, incited and assisted.” After-the usual formal allegations in indictments for murder, the one here charges that William H. Everett and Madison Everett, on a certain day and year, in the-county and circuit mentioned, “with force and arms at and in the county of Alachua aforesaid did, without authority of law, wilfully, felonio.usly, of their máliceaforethought and from a premeditated design to effect *663the death of one J. Fletcher Tillman, make an assault' upon the said J. Fletcher Tillman, and a certain pistol which then and there was loaded with gunpowder and leaden bullets, and by him, the said William EL Everett, had and held in his hand, he the said William H. Everett did then and there unlawfully, wilfully,, feloniously, of his malice aforethought, and from ai premeditated design to effect the death of the said J.. Fletcher Tillman, shoot off and discharge at and upon: the said J. Fletcher Tillman, thereby and by thus, striking the said J. Fletcher Tillman with two- of the* leaden bullets aforesaid, inflicting on and in the head of’ him the said J. Fletcher Tillman, two mortal wounds, of' which said two mortal wounds the said J. Fletcher Tillman then and there instantly died; and that the said Madison Everett at the time and place of the commission, of the said murder, and felony aforesaid, was feloniously present then and there aiding, inciting, abetting and assisting the said William EL Everett the said murder and,; felony to do and commit; and so the said William EL. Everett and the said Madison Everett did, in manner- and form aforesaid, without authority of law, wilfully, feloniously, of their malice aforethought, andi from a premeditated design to effect the death of the-.said J. Fletcher Tillman, kill and murder the said J.. Fletcher Tillman.” No attack was made on the indictment before trial, and the objection urged, under-the assignment of error mentioned, is not to any designated part of the evidence introduced by the State-against Madison Everett, but it is contended that no-testimony of any kind should have been admitted-against him, because the indictment does- not allege-how he aided, abetted, incited and assisted in the commission of the offense. The manner in which the killing was effected by William H. Everett, it will be seei& *664:from the part of the indictment copied, is alleged, and Madison Everett, it is charged, was feloniously pres- • ent aiding, assisting and abetting in the commission -of the felony. The defendant, Madison Everett, plead to this indictment and went to trial on it, and we think 'it is entirely sufficient to authorize the admission -against him of all competent evidence bearing on the ■•case.
.Another assignment of error discussed by counsel for plaintiffs in error is that “the court erred in allowing 'the wife of William H. Everett, defendant, to testify '•against him.” After the testimony for the State in chief had been introduced and the defendants had made voluntary statements in their behalf to the jury, .Mrs. Ellen Everett, wife of the defendant William H. Everett, was called as a witness on the part of the ■State to testify in rebuttal of the statement made by .•■her husband. An objection was made < by defendant that she was not'a competent witness, and this objection being overruled an exception was duly noted. It ■••appears that for several months before the deceased 'was killed, and up to the time of the trial, William H. .Everett and his wife had lived separate and apart from •■■each other, and this separation, according to his statement before the jury, was brought about by reason of '^improper relations between his wife and the deceased. The defendant William H. Everett stated that his wife had made to him certain admissions and concessions of such improper ’relations, and Mrs. Everett •¡was permitted in her'testimony to contradict her husIband’s statement in the particulars mentioned. The exception taken and urged here is confined entirely to ■’the competency of the wife to testify at ail in the case. "The act of 1891, Chapter 4029, page 968 Appendix to J6L S,, provides “that an act entitled ‘an act to allow *665married women to testify in all civil cases where their husbands are parties and not disqualified,’ the same being Chapter 3124 of the laws of Florida, approved March 7th, 1879, be amended so as to read as follows: Section 1. That in the trial of civil actions in this State, neither' the husband nor the wife shall be ■excluded as witnesses where either the said husband or wife is an interested party to the suit pending. Section 2. That all laws or parts of laws in conflict with this act be and the same are are hereby repealed.” Section 2863 of the Revised Statutes reads as follows: “The provisions of law relative to the competency of witnessess in civil cases shall obtain also in criminal ■cases.” For plaintiffs in error it is contended that the .act of 1891, Chapter 4029, is not in force for the reason that it is an amendment of Chapter 3124, acts of 1879, and that this latter act was entirely omitted from the revision of the statues submitted to the Legislature. It is provided in the latter part of the first section of the act of 1891 adopting the Revised Statutes, Chapter 4055, that “statutes passed at this session of the Legislature shall not be repealed or affected by said revision, but shall have full effect as if passed after the enactment of said revision, except those acts passed at this session which are amendatory of laws omitted from said revision.” Counsel insist that Chapter 4029 is amendatory of law omitted from the revision, and is therefore expressly repealed by the latter when it went into effect. This contention is based upon a mistaken view of the provisions contained in the Revised Statutes submitted by the commissioners and enacted by the Legislature in reference to the subject-matter of •Chapter 4029, acts of 1891. By" referring to the Revised Statutes that accompanied the bill adopting them, and now in the office of the Secretary of State *666we find that Section 1094, as therein arranged, reads as follows, viz: “Married persons shall be competent-witnesses for or against each other in civil eases-wherein either of them is a party and is allowed to testify.” This provision we do not find in the Revised Statutes as published, and its omission may be accounted for on the theory that the commissioners considered it repealed, or superseded, by Chapter 4029, acts of 1891, as reference is made to this act under the-number of the section mentioned. The facts stated make it entirely clear that the act of 1891 referred to can not be considered as repealed because it wasamendatory of laws omitted from the revision. Section 1094 of the Revised Statutes as adopted was, it is evident, a revision and an enlargement of the act of 1879, Chapter 3124, and the provisions of this act were still further extended by the act of 1891 so as to make both husband and wife competent witnesses in civil cases where either is an interested party to the suit pending. The history of the legislation in this State on the subject of husband and wife testifying in civil cases, up to the passage of the act of 1891, and the construction of such legislation by this court will be found in the cases of McGill vs. McGill, 19 Fla., 341; Schnabel vs. Betts, 23 Fla., 178, 1 South. Rep., 692;, Storrs vs. Storrs, 23 Fla., 274, 2 South. Rep., 368; Haworth vs. Norris, 28 Fla., 763, 10 South. Rep., 18; J., T. & K. W. Ry. Co. vs. Lockwood, decided at this term.
It was held under the act of 1879, which provided that in the trial of civil actions in this State, married women shall not be excluded as witnesses in cases wherein their husbands are parties and allowed to testify, that the wife could testify in civil cases wherein her husband was a party and allowed to testify, but *667the like privilege had not been extended to the husband where the wife was a party and could testify. But the act of 1891, Chapter 4029, removes the disability of husband and wife to testify in civil cases to an extent far beyond both the act of 1879 and the provisions of Section 1094 of the Revised Statutes as adopted. They shall not be excluded under the act mentioned, as witnesses in civil actions, where either is an interested party to the suit pending, and the right to-testify here given is not dependent upon the fact that-either does testify, or is allowed to testify, but where-either is a party to the suit pending. If the provisions of this act are to obtain in the trial of criminal cases there can be no question about the right of the wife to-testify in the case now before us. But does Chapter 4029, act of 1891, obtain also in criminal cases? The-determination of this question involves a construction of both the said act of 1891 and Section 2863 of the-Revised Statutes. In the division of the Revised Statutes in reference to the organization and proceedings of civil- courts, and under the head of competency of witnesses, we find that Section 1094 deals with the competency of witnesses as affected by marriage, Section 1095 deals with them as affected by interest, and Sections 1096 and 1097 deal with them as affected by crime. These sections contain special provisions in reference to the competency of witnesses in civil cases, and when considered alone confine themselves expressly to civil cases. There are no special provisions in the Revised Statutes in reference to the competency of witnesses in criminal proceedings as in civil cases,, but Section 2863, under the criminal division, provides in general terms that ‘ithe provisions of law relative to the competency of witnesses in civil cases shall obtain also in criminal cases.” It is evident that the *668purpose as disclosed by the Revised Statutes was to make the competency of witnesses the same in both civil and criminal cases, and that Section 2863 was intended to accomplish this general purpose. It is true that the extension of the provisions of Section 1094 to the trial of criminal cases would not make the wife a competent witness for or against her husband in such cases because she was thereby only authorized to testify when her husband was a party and allowed to testify. But this section, although a part of the Revised Statues as adopted, never became operative as law. The act of 1891, Chapter 4029, occupied all of its space and more, and the act adopting the revision expressly provides that statutes passed at that session, not amendatory of laws omitted from the revision shall not be repealed or affected by it, but shall have full effect as if passed after its enactment. In construing Chapter 4029 then, in so far as it is affected by any provision in the Revised Statutes, we must consider it as passed after the revision took effect, although in point of time it became law first. So construing the act of 1891, Section 1094 as incorporated into the revision could never become operative as law, and we must accept the rule established in said act as the law on the subject of the competency of husband and wife to testify for or against each other in civil cases. In construing Section 2863 in connection with the legislation of 1891, the same rule of construction requires that if any conflict be found to exist between them, the former must yield to the latter as being the latest expression of the legislative will on the subject. We do not perceive, however, any conflict in the provisions of the section mentioned and Chapter 4029, act of 1891, as both can exist together without any curtailment or limitation of the provisions of either. The *669section referred to does not undertake to prescribe in any particular the competency of witnesses in civil cases, but provides in general terms that the provisions of law relative to the competency of witnesses in such cases shall obtain also in criminal cases. If there had been no general revision of the statutes in 1891 and the Legislature had by a separate act enacted th e provisions contained in Section 28.63, and on a subsequent day of the session amended the law so that husband and wife could testify in civil cases where either was a party to the suit pending, both provisions would have to be construed together, and would have the effect to make the rule of competency as to husband and wife the same in both civil and criminal cases. The fact that the amendatory act in terms related to the law fixing the competency of certain witnesses in civil cases would not of itself limit the full effect of the other provisions passed at the same session extending all the provisions of law as to the competency of witnesses in civil cases also to criminal trials.
The first session of the Territorial Legislature of Florida in 1822 passed an act regulating descents, and in 1828 an act was passed for the distribution of personal property. The last mentioned act provided that after all debts and legacies had been paid the personal prop - erty in the hands of the administrator or executor should be distributed according to the provisions of the law regulating descents. At the following session held in 1829 a new act regulating descents was passed embodying substantially the provisions of the former one on the subject, but containing additional provisions. It was held in Jones vs. Dexter, 8 Fla., 276, that the act of 1828 which adopted the provisions of the law regulating descents as furnishing the rule for the *670distribution of personal property was intended to refer to any law of descents which might be in force at the time the right to the administration became vested. This rule of construction applied to the act of 1828 in the case mentioned was not disapproved in the subsequent case of Bushnell vs. Dennison, 13 Fla., 77, though the former case was disapproved in other respects. This rule of construction need not be carried so far here. The provision of Section 2863 is general, its' purpose being, as we have stated, to make' the competency of witnesses the same in both civil and criminal cases, and its natural and reasonable construction would embrace all the provisions of law existing cer■tainly when it went into effect in reference to the •competency of witnesses in civil cases. It is conceded •of course that the Legislature of 1891 in amending the law as to the competency of husband and wife to testify for or against each other in civil cases could limit -their right to testify to such cases. The question before us is, has this been done by Chapter 4029, and we .must determine it by the rules of legal construction. When the act of 1891, enlarging- the competency of husband and wife to testify in civil cases, was passed ■there was no general provision of law then in force «making the competency of witnesses the same in both «cases, but the Revised Statutes enacted at the same .session to take effect as soon as they could be printed .and promulgated did contain such a provsion as we find in Section 2863. We must assume of course that the Legislature knew of and understood the provisions .of this section when Chapter 4029 was enacted. Both ■of these provisions had their origin in the same legislative body, as there never was, before the Revised .Statutes was adopted, any general enactment making the .competency of witnesses the same in both civil *671and criminal cases, and no legislation, prior to 1891, had, to such an extent, enlarged the competency of husband and wife to testify for or against each other in civil cases. If these two provisions conflicted with each other, we would have to consider the act of 1891 as having been passed last and give to it such consideration as it would be entitled to from that fact. But as they do not conflict, it seems to us that they should be construed in harmony with each other as parts of one and the same body of statutory law enacted by the same legislative body at the same session. We must assume that they were both in the legislative mind at the same time, and there are evidences of a purpose on the part of the Legislature to have the statutes passed in 1891 considered in harmony with and as forming a part of the general system of revision and consolidation of the public statutes then adopted and to take effect as soon as they could be printed and promulgated. The absorbing subject of legislation at that session was the revision and consolidation of the statutes of a general nature in force in this State into one harmonious body of statutory law. The Legislature of 1889 had provided for an entire revision, consolidation and arrangement of all the statutes of a general nature in force in the State into the form of one act with suitable divisions and headings, and the work as provided for was before the session of 1891 for adoption. The revision submitted, with certain omissions, alterations and additions from, of and to the same was declared to be statute law under the title of “The Revised Statutes of the State of Florida,” and to go into effect on the 30th day after the date of the Governor’s proclamation announcing the publication of the same. The adopting act expressly repealed every statute of a general and perma*672nent nature enacted by the State of Florida, or by the Territory of Florida, not included in the revision,, or' recognized and continued in force by reference therein. And then in the provision saving the legislation of 1891 from repeal by the revision when it should take effect, there is an exception as to statutes amendatory of laws omitted from the revision. The laws or stat ■ utes not contained in the revision had been expressly repealed and declared in effect to form no part of the system of statutory law as therein arranged, and hence any amendment of the omitted statutes might be entirely out of harmony with the revision. We further find that the commissioners who prepared the revision were directed to have printed under their supervision along with the Revised Statutes “an appendix containing the acts of the present session (1891) of the Legislature which are general and permanent in their nature, rejecting superfluous verbiage and reducing them to concise form, with head lines according to the form of the said Revised Statutes.” Although the adopting act says that statutes passed at that session, and not amendatory of laws omitted from the revision, shall not be repealed or affected thereby, but shall have full effect as if passed thereafter, it was not intended, we think, that such statutes when not in conflict with the-revision should be construed as entirely separate and independent legislation. In such case we are to look upon the revision and the acts of 1891 as the product of the same legislative mind, and designed to go together in the accomplishment of any clear purpose expressed in either. They should have the same effect upon each other as statutes passed at the same session. As before stated, we must assume that the Legislature fully comprehended the provision of Section 2863 and knew it would soon take effect when Chapter 4029 was *673passed, and as both can be given full effect and stand in> harmony with each other, it seems to us that this is the-proper way to construe them. Potter’sDwarris on Statutes, pages 189 and 190. Applying this rule of construction to Section 2863 in connection with Chapter 4029, act", of 1891, the rule as to the competency of husband and. wife to testify for or against each other in civil cases.; as well as to the competency of witnesses in other civill cases, will apply also to criminal trials. Such we-think is the effect of the legislation on the subject, and'we can not say that the Legislature did not intend such.a result. Prom this it follows that the Circuit Judge-did not err in permitting Mrs. Everett to testify in the-case. It may be observed that the relation of husband, and wife was always an additional disability to, testify for or against each other in any case, and that the removal of the disability of interest would-not of itself permit them to testify for or against each, other.
It is also argued here by counsel for plaintiffs in-error that the testimony does not sustain the conviction against either of them. This contention can not be sustained on this record. An examination of it leaves no room for doubt as to its sufficiency to sustains the verdict.
There are many other assignments of error here, but,: they are not alluded to in the brief of counsel for plaintiffs in error, and hence are abandoned.
The judgment is affirmed, and an order will be entered; accordingly.